Ewbank, J.
— This was an action of habeas corpus against the sheriff of Marion county, Indiana, the chief of police and two detectives of the city of Indianapolis, and a police officer of Nashville, Tennessee, acting as agent of the state upon a requisition from the governor of Tennessee, demanding the release of appellant from custody.
The brief filed by appellant does not set out nor recite any part of the pleadings filed by the respective parties on which the issues were joined, nor the substance of any of them. The transcript does not contain any order-book entry showing that the bill of exceptions containing the evidence was filed; but such bill of exceptions, bearing the file mark of the clerk of the trial court, dated December 28, 1918, follows immediately after an order-book entry of November 18, 1918, granting time to December 30, 1918, in which to file it. The filing of a bill of exceptions during term must be shown by an order-book entry. Donovan v. State (1916), 185 *363Ind. 15, 17, 111 N. E. 433; Rose v. Chicago, etc., R. Co. (1914), 181 Ind. 658, 105 N. E. 241; Rector v. Druley (1909), 172 Ind. 332, 335, 88 N. E. 602; Ewbank’s Manual (2d ed.) §32.
The evidence is therefore no part of the record. It does not appear that any motion was filed asking that the judgment should be modified.
No question is presented for the consideration of the court. The judgment is affirmed.
Townsend, J., absent.